Appeal by the employer and its carrier from the decision of the Workmen’s Compensation Board awarding compensation to claimant for periods of total and partial disability. Claimant, while engaged in a heavy lifting, sustained a back injury which aggravated a pre-existing osteoarthritie condition. An award was made for total disability up to April 23, 1952, and for partial disability thereafter. The award for total disability is supported by the evidence but the basis of the award for partial disability is in doubt upon this record. Because of a conflict in the medical testimony, the board had referred the case to an impartial orthopedic specialist. Upon the receipt of his report, the board made an award for partial disability from April 23, 1952, to June 10, 1953. The report of the impartial medical expert is ambiguous in that the doctor, although he found that claimant had a partial disability after April 23, 1952, did not state that his partial disability was causally connected with the accidental injury. He said that the claimant’s present symptoms “ should be assigned to his pre-existing osteoarthritis However, in view of the claimant’s testimony that prior to the accident he had not suffered from any arthritic symptoms, the question remained unresolved as to whether the disability found by the expert was the result of the natural progress of the pre-existing condition or whether it was in part due to aggravation caused by the accident. Decision of the board reversed and matter remitted to it, for clarification of the opinion of the impartial expert and for further consideration by the board in the light of such clarification, without costs. Foster, P. J., Bergan, Halpern, Imrie and Zeller, JJ., concur.